 

Exhibit 10.1

 

INTERCEPT PHARMACEUTICALS, INC.

 

2013 NON-EMPLOYEE DIRECTOR COMPENSATION POLICY

 

The Board of Directors of Intercept Pharmaceuticals, Inc. (the “Company”) has
approved the following Non-Employee Director Compensation Policy (this “Policy”)
which establishes compensation to be paid to non-employee directors of the
Company, to provide an inducement to obtain and retain the services of qualified
persons to serve as members of the Company’s Board of Directors.

 

Applicable Persons

 

This Policy shall apply to each director of the Company who is not an employee
of, or compensated consultant to, the Company or any Affiliate (each, an
“Outside Director”). “Affiliate” shall mean an entity which is a direct or
indirect parent or subsidiary of the Company, as determined pursuant to Section
424 of the Internal Revenue Code of 1986, as amended.



 

Equity Grants

 

Annual Equity Grants

 

Each Outside Director shall be granted under the Company’s 2012 Equity Incentive
Plan or any successor plan (the “Equity Plan”) a non-qualified stock option
and/or restricted stock units (“RSUs”) for shares of the Company’s common stock
each year at the annual meeting of the Board of Directors following the
Company’s annual meeting of stockholders in such amounts as shall be recommended
by the Compensation Committee and approved by the Board of Directors based on
the amount of equity compensation paid to directors of the Company’s peer group.
The equity grants shall vest one year from the date of grant, subject to the
Outside Director’s continued service on the Board of Directors. The grants shall
vest in full immediately prior to a change in control of the Company.

 

Initial Stock Option Grant for Newly Appointed or Elected Directors

 

Each new Outside Director shall be granted a non-qualified stock option under
the Equity Plan to purchase shares of the Company’s common stock equivalent to
$155,000 on the date of his or her initial appointment or election to the Board
of Directors. The number of shares to be granted shall be determined based on a
Black-Scholes calculation (using the assumptions the Company uses to determine
the fair value of an option grant in accordance with the accounting rules) on
the date of grant. The stock option shall vest annually over a three-year period
from the date of grant, subject to the Outside Director’s continued service on
the Board of Directors; provided that such options shall become exercisable in
full immediately prior to a change in control of the Company.

 

All stock options shall have an exercise price equal to the fair market value of
the Company’s common stock as determined in the Equity Plan on the date of
grant.

 

 

 

 

Cash Fees

 

Annual Cash Payments

 

The following annual cash fees shall be paid to the Outside Directors serving on
the Board of Directors and the Audit Committee, Compensation Committee and
Nominating and Governance Committee, as applicable.

 

Board of Directors or
Committee of Board of
Directors  Annual Retainer Amount
for Chair   Annual Retainer Amount
for Member  Board of Directors  $65,000   $40,000  Audit Committee  $15,000  
$7,500  Compensation Committee  $10,000   $5,000  Nominating and Governance
Committee  $7,000   $3,000 

 

Payment Terms for All Cash Fees

 

Cash payments payable to Outside Directors shall be paid quarterly in arrears as
of the last day of each fiscal quarter. Committee cash fees shall commence
effective as of January 1, 2013.

 

Following an Outside Director’s first election or appointment to the Board of
Directors, such Outside Director shall receive his or her cash compensation
pro-rated during the first fiscal quarter in which he or she was initially
appointed or elected for the number of days during which he or she provides
service. If an Outside Director dies, resigns or is removed during any quarter,
he or she shall be entitled to a cash payment on a pro-rated basis through his
or her last day of service.

 

Expenses

 

Upon presentation of documentation of such expenses reasonably satisfactory to
the Company, each Outside Director shall be reimbursed for his or her reasonable
out-of-pocket business expenses incurred in connection with attending meetings
of the Board of Directors and Committees thereof or in connection with other
business related to the Board of Directors, and each Outside Director shall also
be reimbursed for his or her reasonable out-of-pocket business expenses
authorized by the Board of Directors or a Committee of the Board of Directors
that are incurred in connection with attendance at various conferences or
meetings with management of the Company. Each Outside Director shall abide by
the Company’s travel and other policies applicable to Company personnel.

 

Amendments

 

The Compensation Committee or the Board of Directors shall review this Policy
from time to time to assess whether any amendments in the type and amount of
compensation provided herein should be adjusted in order to fulfill the
objectives of this Policy.



 

 

 

 

